Exhibit 3.2 J. C. PENNEY COMPANY, INC. (A Delaware Corporation) BYLAWS As amended to May 20, 2011 TABLE OF CONTENTS Article Title Pages I Offices 1 II Meetings of Stockholders 2-11 III Board of Directors 11-20 IV Committees 21-24 V Officers 24-29 VI Contracts, Loans, Checks, Drafts, Bank Accounts, Etc. 29-31 VII Books and Records 31-32 VIII Shares of Stock and Their Transfer 32-33 IX Dividends and Reserves 33 X Indemnification of Directors, Officers, Employees, and Agents 34-35 XI Ratification 35 XII Seal 36 XIII Fiscal Year 36 XIV Waiver of Notice 36-37 XV Emergency Bylaws 37-39 XVI
